Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a light-emitting component including: a driving thyristor having at least four layers and configured to cause the light-emitting element to emit light  or to cause an amount of light emitted by the light-emitting element to increase, upon entering an on-state; and a light-absorbing layer that is disposed between the light-emitting element and the driving thyristor and that absorbs light emitted by the driving thyristor, wherein the light-emitting element, the driving thyristor, and the light-absorbing layer are stacked on a substrate in a direction perpendicular to the substrate.  Therefore, the overall structure of the light-emitting component is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-18 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 19, the prior art of record fails to disclose the combination of all the limitations recited in the claim 19 of the light emitting component including: a driving thyristor that causes the light-emitting element to emit light or that causes an amount of light emitted by the light-emitting element to increase, upon entering an on-state; and a light-absorbing layer that is disposed between the light-emitting element and the driving thyristor such that the light-emitting element and the driving thyristor are stacked and that absorbs light emitted by the driving thyristor, wherein each of the light-emitting element and the driving thyristor includes a plurality of semiconductor layers that are stacked, and the light-absorbing layer includes a semiconductor layer having a conductivity type identical to a .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/Jami Valentine Miller/Primary Examiner, Art Unit 2894